DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
The abstract of the disclosure is objected to because the abstract is longer than 150 words.  Correction is required.  
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 504, 510, 514.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “first and second data objects” is not clear. For the purposes of this prosecution, the term “first data object will be interpreted as the data object received with the write request, and the term “second data object” will be interpreted as the data object previously stored, to which the first object will be compared.
The limitation “first and second copies of” (first and second data objects) is confusing as it can refer to receiving two copies of each object. For the purposes of this prosecution, it will be interpreted as receiving a copy of the first data object and a copy of the second data object.
Claim Rejections - 35 USC § 101
The 35 U.S.C. 101 rejection has been withdrawn due to Applicant’s amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Genda (US 8577850 B1).

    PNG
    media_image1.png
    362
    99
    media_image1.png
    Greyscale
Claim 17: (Currently Amended) A computer system comprising:
one or more processors;
a computer-readable storage medium coupled to the one or more processors; and
a plurality of instructions, encoded in the computer-readable storage medium, wherein a method is implemented in response to executing the instructions, the method comprising:

receiving first and second copies of first and second data objects, respectively;
deduplicating the first copy, wherein deduplicating the first copy comprises:
hashing segments of the first copy to generate respective copy segment fingerprints;
comparing the copy segment fingerprints to fingerprints for respective segments held in deduplication storage in order to identify segments in the deduplication storage that equate to segments, respectively, of the first copy;
storing identifiers that directly or indirectly identify locations, respectively, of the segments, respectively, in the deduplication storage that equate to segments, respectively, of the copy;
after storing the identifiers, creating a deduplicated backup of the first data objects without reassembling the first copy from segments held in the deduplication storage, the creating the deduplicated backup comprising:
creating a list that comprises comprises only copies of the stored identifiers that directly or indirectly identify locations, respectively, of the segments, respectively, in the deduplication storage that equate to segments, respectively, of the first copy;
storing the list. 

Referring to claims 1, 9, and 17 and taking claim 17 as exemplary, Genda teaches a computer system comprising: 
one or more processors ([Genda, claim 20] A system for data deduplication comprising: one or more processors communicatively coupled to a network);
a computer-readable storage medium coupled to the one or more processors ([Genda, claim 19] at least one non-transitory processor readable medium); and
a plurality of instructions, encoded in the computer-readable storage medium, wherein a method is implemented in response to executing the instructions, the method comprising ([Genda, claim 19] instructions stored on the at least one medium; wherein the instructions are configured to be readable from the at least one medium by at least one processor and thereby cause the at least one processor to operate):
receiving first and second copies of first and second data objects, respectively ([Genda Col. 2 lines 57-58] receive a write request for a unit of data (first object), [Genda Col. 2 line 61] previously stored unit of data (second object)); mentions using two distinct data objects.
deduplicating the first copy, wherein deduplicating the first copy comprises: 
hashing segments of the first copy to generate respective copy segment fingerprints ([Genda Col. 2 lines 58-60] generate a fingerprint for the unit of data, transmit at least a portion of the fingerprint to a plurality of deduplication monitors [Genda Col 7 lines 6-8] The monitor may maintain a memory-resident data structure such as, for example, a table of (key, dataSetId, offset) tuples. [Genda Col. 6 lines 27-30] The filter component may also instruct the monitor component to record fingerprints (e.g., hash keys) and the location of the corresponding blocks of data in backup data sets); mention hashing/generating fingerprints for a single unit of data.
comparing the copy segment fingerprints to fingerprints for respective segments held in deduplication storage in order to identify segments in the deduplication storage that equate to segments, respectively, of the first copy ([Genda Col. 2 lines 63-66] if a response indicating the previously stored unit of data having the fingerprint matching the transmitted at least a portion of the fingerprint is received from at least one of the plurality of deduplication monitors); mentions comparing the fingerprint of one data unit to the fingerprint of a previously stored data unit. 
storing identifiers that directly or indirectly identify locations, respectively, of the segments, respectively, in the deduplication storage that equate to segments, respectively, of the copy ([Genda Col. 2 lines 60-63] perform the write request using an indicator indicating a location of a previously stored unit of data having a fingerprint matching the transmitted at least a portion of the fingerprint); 
storing the identifiers, creating a deduplicated backup of the first data objects without reassembling the first copy from segments held in the deduplication storage, the creating the deduplicated backup comprising ([Genda, Col 6 lines 48-50] A data set may be stored as a map and blocks of data that may be unique to this data set, at the moment each block is stored. [Genda, Col 6 lines 62-64) Deduplicated data sets (e.g., a sequence of backup data sets) may be self-referential, allowing data sets to be migrated to disk media or other storage without reassembly or reflation.): - 6 -Application No.: 16/835,657

creating a list that comprises only copies of the stored identifiers that directly or indirectly identify locations, respectively, of the segments, respectively, in the deduplication storage that equate to segments, respectively, of the first copy; storing the list ([Genda, Col 15 lines 55-58] At block 412, a deduplication map may be created on storage if this is a first write to a data set. A data set may be stored as a map and blocks of data that may be unique to this data set, at the moment each block is stored. [Genda, Col 9 lines 37-40) A SODA (Secure Optimized Deduplication Assist) monitor may maintain a fingerprint data structure (e.g., a hash key table (HKT)) According to one or more embodiments, this may be stored entirely in RAM and persisted to local disk in a lazy manner. [Genda Col 14 lines 18-31]) A filter component (e.g., OST SODA Module 154) may create a map object on storage, here called D.map, containing tuples (offset, refDataSetId, refOffset, length). Offset may be relative to the data set being stored. refDataSetId may identify the data set that contains the block, and refOffset may be the block's location in the referenced data set. length may be the length of data. If key lookup failed for a block, the block may be stored in the data object D.data, which may contain unique blocks belonging to the data set being stored (e.g., as of the time when each block was stored), and refDataSetId may refer to D.data. Otherwise, refDataSetId may refer to a previously-stored object Dn.data that may contain the block. Once the store operation is complete, the map object D.map may contain a pointer to every block of data in the backup stream.). mentions creating a list (hash key table) with unique identifiers (fingerprints/tuples) that describe the data blocks, address/location, and data length. This refers to the data set that the operation acts on at the time. 
Claim 1 is a method, and claim 9 is a computer readable memory variation of the computer system of claim 17 and are rejected using the same rationale.
Referring to claims 2, 10, and 18 and taking claim 18 as exemplary, Genda teaches the computer system of claim 17 wherein creating the deduplicated backup further comprises creating a catalog, where the catalog maps identities of the first data objects of the first copy to the identifiers in the list ([Genda, Col 14 lines 9-31) Filter Module 312 may generate fingerprints for units of data (e.g., hash keys for blocks of data in the backup data stream), and may send lookup requests via LAN (e.g., Network 150) to the monitor component (e.g., Monitors 125(1) . . . 125(n) and control monitor 120). Filter Module 312 may also instruct a monitor component to record fingerprints (e.g., hash keys) and the location of the corresponding blocks of data in backup data sets.
Filter Module 312 may create a map object on storage, here called D.map, containing tuples (offset, refDataSetId, refOffset, length). Offset may be relative to the data set being stored. refDataSetId may identify the data set that contains the block, and refOffset may be the block's location in the referenced data set. length may be the length of data. If key lookup failed for a block, the block may be stored in the data object D.data, which may contain unique blocks belonging to the data set being stored (e.g., as of the time when each block was stored), and refDataSetId may refer to D.data. Otherwise, refDataSetId may refer to a previously-stored object Dn.data that may contain the block. Once the store operation is complete, the map object D.map may contain a pointer to every block of data in the backup stream.).
Claim 2 is a method, and claim 10 is a computer readable memory variation of the computer system of claim 18 and are rejected using the same rationale.
Referring to claims 3 and 11 and taking claim 11 as exemplary, Genda teaches the non-transitory computer readable memory of claim 9 wherein the first data objects comprise files of a filesystem ([Genda, Col 4 lines 56-63) Storage devices 160A(1)-(N), 160B(1)-(N), and/or 180(1)-(N) may utilize a redundant array of inexpensive disks ("RAID"), magnetic tape, disk, a storage area network ("SAN"), an Internet small computer systems interface ("iSCSI") SAN, a Fibre Channel SAN, a common Internet File System ("CIFS"), network attached storage ("NAS"), a network file system ("NFS"), optical based storage, or other computer accessible storage.).
Claim 3 is a method variation of the computer readable memory of claim 11 and is rejected using the same rationale.
Referring to claims 4, 12, and 19 and taking claim 19 as exemplary, Genda teaches the computer system of claim 17 wherein the method further comprises an act of reassembling the first copy using segments held in the deduplication storage, the list, and the catalog ([Genda, Col 6 lines 9-12) In some existing deduplication implementations, if an object is migrated to storage media not controlled by the same deduplication implementation, the object is always fully reassembled. This may require the entire data set to be transmitted to the target storage.).
Claim 4 is a method and claim 12 is a computer readable memory variation of the computer system of claim 19 and are rejected using the same rationale.
Referring to claims 5, 13, and 20 and taking claim 20 as exemplary, Genda teaches the computer system of claim 19 wherein the method further comprises an act of replicating the reassembled copy to a storage device ([Genda, Col 6 lines 12-13) This may require the entire data set to be transmitted to the target storage.).
Claim 5 is a method, and claim 13 is a computer readable memory variation of the computer system of claim 20 and are rejected using the same rationale.
Referring to claims 6 and 14 and taking claim 14 as exemplary, Genda teaches the non-transitory computer readable memory of claim 9 wherein the first copy of the first data objects is received at a storage device via standard interfaces thereto via a customized script executing on a production server ([Genda, Col 16 lines 14-16) At block 418, the unit of data associated with the write request may be written to storage and may reference the stored unit of data in a deduplication map.).
Claim 6 is a method variation of the computer readable memory of claim 14 and is rejected using the same rationale.
Referring to claims 7 and 15 and taking claim 15 as exemplary, Genda teaches the non-transitory computer readable memory of claim 9 wherein the creating the deduplicated first copy further comprises mapping names of the data objects to sets of one or more of the stored identifiers, and wherein the catalog comprises entries that comprise the names of the data objects, respectively ([Genda, Col 14 lines 54-57) A data set may be stored as a map and blocks of data that may be unique to this data set, at the moment each block is stored. The map may also contain pointers to blocks in previously-stored data sets.).
Claim 7 is a method variation of the computer readable memory of claim 15 and is rejected using the same rationale.
Referring to claims 8 and 16 and taking claim 16 as exemplary, Genda teaches the non-transitory computer readable memory of claim 9 wherein the identifiers are stored in memory in a format that is different from a format of the list of identifiers ([Genda, Col 9 lines 37-38) A SODA monitor may maintain a fingerprint data structure (e.g., a hash key table (HKT). [Genda, Col 14 lines 54-57) A data set may be stored as a map and blocks of data that may be unique to this data set, at the moment each block is stored. The map may also contain pointers to blocks in previously-stored data sets.).
Claim 8 is a method variation of the computer readable memory of claim 16 and is rejected using the same rationale.
Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. 
The applicant states:
“For purposes of this response only, Applicant will presume the “fingerprint data structure” of Genda includes identifiers that identify locations of segments in de-duplication storage.” Genda mentions using fingerprints to verify data from two different deduplication monitors [Genda Col 1 lines 62-64]. Each monitor maintains a table of tuples [Genda Col 1 lines 62-64], where each tuple identifies data block within the data set, its location and length. It may contain a pointer as well [Genda Col 14 lines 18-31].
“Notwithstanding the presumption, column 9, lines 37-40 of Genda at best recites copying a list of all identifiers that identify locations of segments in the de-duplication storage. Accordingly, Genda column 9, lines 37-40 does not teach or fairly suggest copying only a limited subset of the identifiers; namely, only the identifiers of locations that store segments of “the first copy.” 
However, the cited passage does not preclude Genda from addressing only a single object. Indeed, every fingerprint/identifier references a single object. Furthermore, Genda discloses ([Genda, Col 15 lines 55-58] At block 412, a deduplication map may be created on storage if this is a first write to a data set. A data set may be stored as a map and blocks of data that may be unique to this data set, at the moment each block is stored), meaning Genda may create a data structure for storing  only the identifiers of a data object being deduplicated. Additionally, Genda specifically references the unit of data associates with the write request (i.e., first object) [Genda Col 16 lines 14-15].
Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 9:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALEXANDER VINNITSKY/Examiner, Art Unit 2136             

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136